Por cuanto en este caso se interpuso la apelación en fecha 8 de agosto de 1928, y en 6 de septiembre 'siguiente la apelante solicitó ante este tribunal una prórroga de 30 días para presentar el récord, que le fué concedida por el juez de tumo, y que vence el 8 de octubre de 1928;
Por cuanto aparece del caso que la copia del récord fué presentada ante el secretario de este tribunal el día 4 de octubre de 1928, con fecha posterior a la de la moción de desestimación, pero dentro de la prórroga;
Se declara sin lugar la moción de desestimación presen-tada por el apelado.